Title: From Thomas Jefferson to John Barnes, 14 May 1802
From: Jefferson, Thomas
To: Barnes, John


            Dear SirMonticello May 14. 1802
            I recieved yesterday your favor of the 10th. and am sincerely concerned at the disappointment at the bank of Columbia. this proves farther the propriety of my curtailing expences till I am within the rigorous limits of my own funds, which I will do. in the mean time I must leave to your judgment to marshall our funds for the most pressing demands, till I can be with you. mr Jefferson has sent on 7. doz. more of hams. I have been concerned to learn that his house has suffered by Hooper’s failure. however, as they never buy but with ready money, & consequently owe nothing, it will only have the effect of curtailing their business a while. but it is a reason for considering the remittance to them as among the pressing ones. the post days for this place are Tuesday & Friday. letters to be put in at Washington before 6. oclock P.M. health and affectionate salutations.
            Th: Jefferson
          